DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed over the prior art of the record.

 
		Reason for Allowance
The following is an Examiner's Statement of Reasons for Allowance: The primary reason for allowance of the claims is that prior art neither teach nor fairly suggest the particular combination of system for adjusting the counterbalance of an overhead door as presented in the independent claims 1, 10 and 15.  Major emphasis is being placed upon the provision of specific configuration of a spring and an anchor, a torsion adjustment mechanism and means to increase, release , or set a desired range of the amount of torsion in the torsion spring (by a torsion measuring unit), in combination with other limitations of the said independent claims and their dependent ones.
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

The closest arts are
	Miller et al., U.S. Publication/Patent No. 4,981,165 which discloses a Spring Adjustment Device For Overhead Doors, it teaches a door mechanism with torsion type counterbalance springs along with a spring adjustment device, and a gearing mechanism that allows angular adjustment of the attached end of the spring relative to the shaft. However they fail to show a unit to measure the amount of torsion.
	Carper et al., U.S. Patent Number 5636678 discloses a Counterbalancing Mechanism For An Overhead Door utilizing a torsion spring counterbalancing mechanism and counting mechanism that provides an indication of the number of winds being given to the spring.
	Husselton U.S. Patent Number 5239777,  discloses an Overhead Door Pre-loaded And Pre-assembled Torsion Spring Counterbalance Assembly and teaches a torsion spring counterbalance assembly with a torsion shaft releasably locked to the center support bracket for allowing the tension of the pre-loaded torsion spring to be released after installation with an overhead garage door to counterbalance the garage door between open and closed positions.
	None of the cited art show the use of a torsion measuring unit to increase, release , or set a desired range of the amount of torsion, which requires by the independent claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, May 12, 2022